DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-13 and 17 in the reply filed on 02/24/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/19/2020 and 11/19/2020 was noted and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow et al. (WO-2015038943).
Morrow discloses macrocyclic compounds having a macrocyclic core comprising from 9 to 15 atoms, wherein at least one of the atoms in the macrocyclic core is a N atom, 


    PNG
    media_image1.png
    650
    1389
    media_image1.png
    Greyscale



In certain embodiment, a Co(III) or Fe(III) cation is complexed to the macrocyclic compound and another embodiment, a Co(III) or Fe(III) cation is not complexed to certain macrocyclic compounds. In certain embodiments, macrocyclic compounds include: 

    PNG
    media_image2.png
    366
    577
    media_image2.png
    Greyscale
. In one embodiment discloses macrocyclic compound of structure: 

    PNG
    media_image3.png
    110
    98
    media_image3.png
    Greyscale
 (Fig 71).

Additional disclosure includes macrocyclic compounds having a variety of core structures and a variety of substituents on the macrocyclic core. The macrocyclic compound may be complexed to a redox active metal ion such as Fe(III) based on redox potential of the metal complex and biological redox status.

Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang-Tong Yang et al. (Inorg Chem, 2008, 47, 2719-2727).

                                     
    PNG
    media_image4.png
    291
    268
    media_image4.png
    Greyscale
 . Additional disclosure includes that the coordination chemistry of H3NOKA with Fe(III) as potential application as a chelating agent for iron detoxification in thalassemia patients.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morrow et al. (US 2014/0193344, here in after ‘344) in view of Morrow et al.  (WO-2015038943) and Chang-Tong Yang et al. (Inorg  Chem, 2008, 47, 2719-2727).
Marrow ‘344 discloses a composition comprising a macrocyclic compound having at least one exchangeable proton having a macrocyclic core having from 9 to 15 atoms where at least one of the atoms in the macrocyclic core is a N atom. At least two carbon atoms separate a heteroatom selected from the group consisting of: N atom, O atom, or S atom. The compound has at least one substituent (i.e., pendant group) having at least one pendant donor on the macrocyclic core (0004). The macrocyclic compounds have a variety of core structures and a variety of substituents on the macrocyclic core. The macrocyclic compounds can be complexed to Fe(II) or Ni(II) (0045). Examples of suitable pendant groups include

    PNG
    media_image5.png
    189
    301
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    178
    476
    media_image6.png
    Greyscale
.


    PNG
    media_image7.png
    212
    277
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    249
    280
    media_image8.png
    Greyscale
(0069-0072). The complexes are stable as high spin Fe(II) and Ni(II) under physiologically relevant conditions and contain multiple protons for exchange with bulk water. 
Marrow ‘344 fails to disclose a high-spin Fe(III) cation complexed to the macrocyclic core and at least one macrocyclic complex such as Fe(NOKA) in the composition.
Morrow discloses macrocyclic compounds having a macrocyclic core comprising from 9 to 15 atoms, wherein at least one of the atoms in the macrocyclic core is a N atom, at least two carbon atoms separate a heteroatom selected from the group consisting of: N atom, O atom, or S atom, and one or more pendant groups are substituents on the macrocyclic core. In one embodiment, the macrocyclic compound has at least one exchangeable proton or associated water molecule. The macrocyclic compound exhibits reversible oxidation to Co(III) or Fe(III), respectively. In one embodiment, at least one of the one or more pendant groups is covalently bound to a N on the macrocyclic core, and at least one of the pendant group is substituted at a benzylic position or any carbon the alkyl group leading to the heteroatom of the pendant group. In one embodiment, the macrocyclic core is a cyclen moiety, cyclam moiety, or TACN moiety. In one embodiment, the macrocyclic compound is one of a plurality of the macrocyclic compounds tethered 


    PNG
    media_image1.png
    650
    1389
    media_image1.png
    Greyscale


In certain embodiment, a Co(III) or Fe(III) cation is complexed to the macrocyclic compound and another embodiment, a Co(III) or Fe(III) cation is not complexed to certain macrocyclic compounds. In certain embodiments, macrocyclic compounds include: 

    PNG
    media_image2.png
    366
    577
    media_image2.png
    Greyscale
. In one embodiment discloses macrocyclic compound of structure: 

    PNG
    media_image3.png
    110
    98
    media_image3.png
    Greyscale
 (Fig 71).

Additional disclosure includes macrocyclic compounds having a variety of core structures and a variety of substituents on the macrocyclic core. The macrocyclic compound may be complexed to a redox active metal ion such as Fe(III) based on redox potential of the metal complex and biological redox status.
Yang discloses macrocyclic chelator, 6,6’,6”-(1,4,7-triazonane-1,4,7-triyl)tris(methylene)tris(5-hydroxy-2-(hydroxymethyl)-4H-pyran-4-one) (H3NOKA). H3NOKA and its complexes Fe(III) have been characterized by IR, UV/vis, ESI-MS, and elemental analysis. Yang discloses that Fe(III) in Fe(NOKA) are preferentially stabilized by NOKA (abstract).

    PNG
    media_image4.png
    291
    268
    media_image4.png
    Greyscale
 . Additional disclosure includes that the coordination chemistry of H3NOKA with Fe(III) as potential application as a chelating agent for iron detoxification in thalassemia patients.
It would have been obvious to one of ordinary skill in the art to substitute the Fe(II) or Ni(ll) complexes, of Morrow ‘344. with Fe(III) cation as Morrow et al. teaches of the advantage of using the Fe(llI) or Co(Ill) chelators, such as Cyclen, Cycalm or TACN for in vivo MRS. Therefore, it would have been predictable to one of ordinary skill in the art to substitute one known metal for another known metal for use in in vivo imaging.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.